Order denying petitioner’s motion to amend its notice of mechanic’s Een filed pursuant to section 12 of the Lien Law, nunc pro tunc, invoking for the purpose section 12-a by correcting the name of the lienor, reversed on the law, with ten doEars costs and disbursements, and motion granted, with ten doEars costs. We are of opinion that the lien was vaüd as filed and that no such amendment was necessary, except as a matter of form. There was a substantial compEanee with the statute, (Gates & Co. v. Nat. Fair & Exposition Assn., 225 N. Y. 142.) There is no claim that the notice of lien is defective in any requirement other than that in the name of the Eenor inserted in the Een the word “ Corporation ” was substituted for the words “ Co., Inc.,” after the words “ Core Joint Concrete Pipe.” The fact that there was in existence another corporation subsequently incorporated under the *747name of Core Joint Concrete Pipe Corporation is immaterial, since the lien was verified by a proper officer and complied in all respects with the requirements of the Lien Law (§ 12). Lazansky, P. J., Young, Hagarty, Carswell and Johnston, JJ., concur.